 1

 2                                UNITED STATES DISTRICT COURT
 3                                  EASTERN DISTRICT OF CALIFORNIA
 4

 5   KYLE PETERSEN,                                              1:19-cv-00235-DAD-GSA-PC
 6                   Plaintiff,                                  ORDER DIRECTING THE CLERK=S
                                                                 OFFICE TO ADMINISTRATIVELY RE-
 7          vs.                                                  DESIGNATE THIS ACTION AS A 440
                                                                 CIVIL ACTION AND RANDOMLY
 8   MEKIASH BUYARD, et al.,                                     REASSIGN CASE TO ANOTHER
 9
                                                                 MAGISTRATE JUDGE
                     Defendants.
10

11           Kyle Petersen (“Plaintiff”) is a federal prisoner proceeding pro se and in forma pauperis
12   with this civil rights action.1 Plaintiff filed the Complaint commencing this action on February
13   19, 2019. (ECF No. 1.) The action was designated at opening as a 550 prisoner conditions-of-
14   confinement case. Upon further review by the court, it has been determined that this case is a
15   440 civil action.
16           Therefore, the Clerk’s Office is HEREBY DIRECTED to:
17           1.       Re-designate this action as a 440 civil action; and
18           2.       Randomly assign this case to another magistrate judge.
19           Further, the parties SHALL omit the PC designation from the new case number.
20
     IT IS SO ORDERED.
21

22       Dated:      September 18, 2019                                       /s/ Gary S. Austin
                                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26
                      1
27                       Plaintiff is presently incarcerated at the Nevada Southern Detention Center in Pahrump,
     Nevada, a federal facility. Plaintiff was an inmate at the Fresno County Jail in Fresno, California, when he filed
28   this case on February 19, 2019. The events at issue in the Complaint allegedly occurred in 2017 while Plaintiff
     was on parole and not in custody.

                                                             1
